Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosobuchi et al. (US20170346125, PCT Filed 10/22/2015).
2.	Regarding claims 1, 3-7, Hosobuchi teaches a redox-flow battery system (see Fig. below) that performs charge/discharge by circulating an electrolyte containing vanadium as an active material to a battery cell, the redox-flow battery system comprising: a particle size adjusting means that is disposed in a circulation route of the electrolyte and adjusts a particle size of a vanadium compound dispersed as a particle to be small, wherein the electrolyte includes a vanadium compound that is dissolved, and the vanadium compound that is dispersed as a particle, and a total of vanadium concentration of the vanadium compounds is 1.7 mol/L or more (see Fig. below).
3.	Hosobuchi teaches a method of operating a redox-flow battery system (see Fig. below) that performs charge/discharge by circulating an electrolyte containing vanadium as an active material to a battery cell, the method comprising: a particle size adjusting process of making a particle size of a vanadium compound dispersed as a particle to be small, wherein the electrolyte includes a vanadium compound that is dissolved, and the vanadium compound that is dispersed as a particle, and a total of vanadium concentration of the vanadium compounds is 1.7 mol/L or more (see Fig. below).
4.	Hosobuchi teaches wherein in the electrolyte, a positive-electrode electrolyte contains one or both of tetravalent and pentavalent vanadium compounds (see Fig. 4), and a negative-electrode electrolyte contains one or both of divalent and trivalent vanadium compounds (see Fig. 4).

    PNG
    media_image1.png
    747
    896
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    555
    870
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosobuchi et al. (US20170346125, PCT Filed 10/22/2015) as applied to claims 1 and 7 in view of Sano et al. (US20100233545).
6.	Regarding claims 2, 8 and 9, the complete discussion of Hosobuchi as applied to claims 1 and 7 is incorporated herein. However, they are silent about the limitations of claims 2, 8 and 9.
7.	Sano teaches primary particle size d90 at a cumulative volume ratio of 90% is 15 to 50 nm [0072] for the benefit of homogenizing the ionic and electronic conductivities in a positive electrode comprising an active material layer containing the β-LiVOPO4 particle group [0073].
8.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hosobuchi with Sano’s teachings of a primary particle size d90 at a cumulative volume ratio of 90% is 15 to 50 nm for the benefit of homogenizing the ionic and electronic conductivities in a positive electrode comprising an active material layer containing the β-LiVOPO4 particle group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722